Mikoll, J. P.
Appeal from an amended order of the Family Court of Albany County (Maney, J.), entered September 17, 1992, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
Respondent entered an admission to a person in need of supervision (hereinafter PINS) petition, admitting before Family Court that she had been truant from school "on numerous occasions and is ungovernable at home”. After a dispositional hearing, the court adjudged respondent in need of supervision and determined that respondent’s best interest would be served by residential placement. She was placed in the care and custody of the Albany County Department of Social Services for one year.
On this appeal, respondent contends that Family Court abused its discretion in failing to impose the least restrictive alternative, i.e., probation, in disciplining her under Family Court Act § 352.2 (2) (a). The "least restrictive analysis” refers to orders of disposition in juvenile delinquency matters (see, Family Ct Act art 3). The instant matter was brought pursuant to Family Court Act article 7. Under the instant proceed*861ing, Family Court is obliged to consider the needs and best interest of respondent as well as the need for protection of the community. The record indicates that Family Court’s exercise of its inherent discretion was appropriate. The court found that respondent was ineffectually controlled by her mother, that she is a school truant and that she is ungovernable (all of which she admitted) and that placement was necessary to motivate her to attend school regularly and to assist her in self-discipline to complete preparation for high school.
We find that Family Court substantially complied with the statute and affirm its amended order.
Mercure, Crew III and Mahoney, JJ., concur. Ordered that the amended order is affirmed, without costs.